 

oO eo SH DN WA BP WY YN

NO NO DO NH KH BK NYO KN NO RR eee
oOo NI DN A FP WD NY KK CO OO fH NT HD NH FP WOW NO | OS

Case 3:18-cr-05579-RJB Document 628-1 Filed 06/18/19 Page 1 of 1

Judge Ronald B. Leighton

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, NO. CR18-5579RBL

Plaintiff,
ACCEPTANCE OF PLEA OF GUILTY,
V. ADJUDICATION OF GUILT AND
NOTICE OF SENTENCING
MICHAEL JOHN SCOTT,

Defendant.

 

 

 

 

This Court, having considered the Report and Recommendation of the United States
Magistrate Judge, to which there has been no timely objection, and subject to consideration
of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B), hereby accepts the plea of
guilty of the defendant to the charge contained in the Second Superseding Indictment, and
the defendant is adjudged guilty of such offense. All parties shall appear before this Court

for sentencing as directed.

IT IS SO ORDERED this day of , 2019.

 

UNITED STATES DISTRICT JUDGE

ACCEPTANCE OF PLEA OF GUILTY UNITED STATES ATTORNEY

1201 PACIFIC AVE, SUITE 700
CR18-5579RBL/MICHAEL JOHN SCOTT - 1 TACOMA, WASHINGTON 98402

(253) 428-3800
